Citation Nr: 9925633	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable evaluation for post-
operative residuals of a left inguinal hernia repair.  

2.  Entitlement to a separate compensable evaluation of 10 
percent based on multiple noncompensable service-connected 
disabilities under the criteria of 38 C.F.R. § 3.324 (1998).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel





INTRODUCTION

The veteran had active service from April 1943 to October 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
provided a 10 percent evaluation for a left inguinal hernia 
effective from March 3, 1994 to December 27, 1994, a 
temporary total rating based on convalescence from December 
27, 1994 to February 1, 1995, and that denied entitlement to 
a compensable evaluation subsequent to February 1, 1995.  
Additionally, at that time, the RO denied entitlement to a 
combined 10 percent rating for noncompensable service-
connected disabilities.

A review of the record reveals that the veteran failed to 
report for a hearing before a Member of the Board scheduled 
for June 28, 1999.  Thus, the Board has reviewed the 
veteran's claims based on the existing evidence of record.  
38 C.F.R. § 20.702(d) (1998).


FINDINGS OF FACT

1.  Subsequent to surgery performed in December 1994, the 
veteran's post-operative residuals of a left inguinal hernia 
repair have manifested no recurrence of hernia protrusion.

2.  The veteran's service-connected disabilities, that is, 
post-operative residuals of a left inguinal hernia repair and 
malaria are not shown to cause interference with the 
veteran's ability to work.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
post-operative residuals of a left inguinal hernia repair 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7338 (1998). 

2.  The criteria for a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable under the criteria of 38 C.F.R. § 3.324 
have not been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. § 
3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reveals that in March 1946, the RO 
granted service connection for malaria and assigned a 
10 percent evaluation effective from October 26, 1945, and 
for post-operative residuals of left inguinal hernia repair, 
and assigned a noncompensable rating from October 26, 1945.  

At that time, the RO considered the veteran's service medical 
records that included May 1943 clinical records related to an 
April 1943 procedure for left inguinal hernia repair.  The RO 
also considered the October 1945 examination which disclosed 
that the veteran had experienced three malaria attacks during 
October 1944 for which he was hospitalized.

In a rating decision dated in March 1948, the 10 percent 
evaluation relative to the veteran's malaria was reduced to 
zero percent based on evidence of record that the disorder 
was no longer disabling.  In that rating decision, the RO 
continued the zero percent rating for residuals of the left 
inguinal hernia repair. 





A VA hospital report for admission from June to August 1952 
is of record for a disability unrelated to the veteran's 
current claims; however, the veteran's history of a left 
inguinal hernia repair is noted for residual bilateral 
inguinal scars.  A report from a VA examination conducted in 
September 1961 reveals a diagnosis of psychophysiologic 
gastrointestinal reaction.

In a rating decision dated in October 1984, the veteran was 
granted a 40 percent combined rating for permanent and total 
non service-connected disabilities. 
VA outpatient records for treatment dated from March 1993 to 
July 1994 are also of record.  Overall, the records disclose 
treatment for other disorders.  There was no evidence during 
that period of time for a recurrence of a left hernia.

In VA outpatient records for treatment rendered from July 
1994 to March 1995, the veteran was seen for pain in the area 
of the left inguinal scar.  In a record dated in December 
1994, the examiner noted pain related to a small recurrence 
in the area of the left inguinal scar with a history of 
previous repair in 1943.  

In a December 1994 VA medical certificate, the examiner noted 
a defect in the area of the left inguinal hernia repair; 
subsequently, the veteran underwent surgery for left 
recurrent inguinal repair.  In January 1995, the veteran was 
discharged with no significant problems, no evidence of 
problems with the testes or hernia protrusion.  

The veteran provided a statement dated in June 1995 as to his 
history of a left inguinal hernia repair.  The veteran stated 
at that time that he had experienced relief from the pain due 
to the December 1994 procedure for a recurrence.

A review of the record reveals that the veteran earns Social 
Security benefits.

There are no further clinical data of record.

Analysis

The issues for resolution are entitlement to a compensable 
evaluation for post-operative residuals of a left inguinal 
hernia repair and entitlement to a separate compensable 
evaluation of 10 percent based on multiple noncompensable 
service-connected disabilities.  These claims will be 
discussed separately below.  A claim for an increased 
evaluation for a service-connected disability is well 
grounded if the veteran indicates that he has increased 
disability.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, 
this veteran has submitted a well grounded claim.  Further, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991), the Board has determined that 
all necessary development has been undertaken and that no 
further assistance is required.

Increased rating

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  

Each disability must be viewed in relation to its history 
with an emphasis placed on the limitation of activity imposed 
by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1998). 

Post-operative residuals of left inguinal hernia repair are 
rated pursuant to the rating criteria associated with 
disabilities of the digestive system, Diagnostic Code 7338.  
38 C.F.R. § 4.114, Diagnostic Code 7338 (1998).  Under 
Diagnostic Code 7338, a noncompensable evaluation may be 
assigned for inguinal herniae that are small, reducible, or 
without true hernia protrusion; or not operated but 
remediable.  A 10 percent evaluation may be assigned for 
inguinal herniae which are postoperative recurrent, readily 
reducible and well supported by truss or belt.  Id.  An 
evaluation of 30 percent is warranted for small, post-
operative recurrent, or unoperated irremediable, not well 
supported by truss, or readily reducible.  The maximum 
evaluation of 60 percent is assigned for large, post-
operative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  Id.  

The Board notes initially that the current noncompensable 
rating is adequate for this veteran's post-operative 
residuals of a left inguinal hernia repair.  Overall, the 
competent evidence of record does not substantiate recurrence 
or an irremediable situation.  In fact, as noted above, 
surgery was performed successfully in December 1994 for a 
recurring hernia at that time.  At discharge in January 1995, 
the examiner noted no significant residual problems, 
specifically, no evidence of hernia protrusion.  Thereafter, 
the clinical data of record primarily relate to treatment of 
other disorders; there is no indication in the record of 
recurring symptomatology related to the veteran's post-
operative left inguinal hernia.  Thus, in this respect, the 
veteran's disability does not warrant a compensable 
evaluation based on the requirements of the associated rating 
criteria.  Id.

The Board does acknowledge the veteran's various statements 
that he is due compensation for his pain and medical 
disorders since his separation from service.  Nonetheless, 
the veteran's statements do not amount to competent medical 
evidence.  Evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The veteran in this case has not provided evidence of such 
qualifications; thus, his statements do not equate with 
competent medical opinions.  Therefore, based on the 
foregoing analyses, the Board must deny the veteran's claim 
of entitlement to a compensable evaluation for post-operative 
residuals of a left inguinal hernia repair.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for post-operative residuals of a left 
inguinal hernia repair.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Entitlement to a separate compensable evaluation of 10  
percent

The law provides that whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the VA Schedule for Rating 
Disabilities, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324 (1998).  In this veteran's case, the Board 
notes that neither of his service-connected disabilities is 
compensable.  Nonetheless, the veteran has not submitted 
evidence that his permanent service-connected disabilities 
are of such a severe nature so as to interfere with the 
ability to undertake normal employment.  Id.  

Overall, the veteran has not presented evidence that his 
noncompensable service-connected disabilities have adversely 
affected his ability to engage in normal employment.  In 
fact, in his June 1995 statement, the veteran stated that he 
had experienced relief from his symptoms related to the left 
inguinal hernia repair.  Moreover, there exists no basis 
whatsoever in the record upon which to predicate a grant of 
entitlement to a separate compensable evaluation of 10 
percent for the veteran's two noncompensable service-
connected disabilities pursuant to the criteria of 38 C.F.R. 
§ 3.324.  

The veteran has not contended nor does the record support 
that his noncompensable service-connected malaria interferes 
with his life in anyway.  Thus, it is the decision of the 
Board that the preponderance of the evidence is against a 
grant of entitlement to a separate compensable evaluation of 
10 percent for multiple service-connected disabilities 
evaluated as noncompensable under the criteria of 38 C.F.R. § 
3.324.


ORDER

Entitlement to a compensable evaluation for post-operative 
residuals of a left inguinal hernia repair is denied.

Entitlement to a combined 10 percent evaluation based on 
multiple noncompensable service-connected disabilities is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

